Citation Nr: 0712267	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran originally filed a claim of 
service connection for a lung disorder in March 1993.  The 
claim was denied by a September 1996 Board decision.  The 
veteran petitioned to reopen the claim in October 2000.  A 
March 2004 Board decision reopened the claim.  At that time, 
the Board remanded the underlying claim of service connection 
for additional development.  In April 2006, the claim was 
remanded again in order to schedule the veteran for a 
hearing.  A hearing was held before the Board in January 
2007.


FINDING OF FACT

The veteran does not have a lung disorder that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a lung disorder that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2006).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a March 2004 notice letter, the 
veteran and his representative were notified of the legal 
criteria governing his claim.  By a supplemental statement of 
the case (SSOC) in November 2005, they were notified of the 
evidence that had been considered in connection with the 
veteran's claim and the bases for the denial of his claim.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to provide any evidence or 
information that he had pertaining to the claim.

Although the complete notice required by the VCAA was not 
provided until after the veteran's claim was initially 
adjudicated, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand.  Nothing about the evidence or any response 
to the notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, the RO properly re-adjudicated the claim 
in November 2005, which followed the March 2004 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
While the notice did not refer to criteria for assigning a 
disability rating or an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), neither of these 
questions is now before the Board.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from multiple private treatment providers 
identified by the veteran.  Pursuant to the March 2004 
remand, records from the Social Security Administration (SSA) 
were requested and obtained.  Additionally, in November 2000 
and September 2005, the veteran was provided VA examinations 
in relation to his claim, the reports of which are of record.  
Furthermore, pursuant to the April 2006 remand, the veteran 
was afforded a hearing before the Board in January 2007, the 
transcript of which is also of record.  He also gave hearing 
testimony in September 2003.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases, 
such as respiratory cancers, are presumed to be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.309(e) 
(2006).  (In this context, the term "herbicide agent" is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2006).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2006).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039, 
1044-45 (Fed. Cir. 1994)).

A review of the medical evidence reveals that the veteran was 
first treated for a lung disorder in February 1992.  At the 
time he complained of breathing problems dating from November 
1991.  V.M., M.D., reported that the veteran suffered from a 
severe coughing spell with pulmonary infiltrates and 
obstructive lung disease.  Dr. V.M. found that the disorder 
could be an airway disease, secondary to recent viral 
infections, such as bronchiolitis obliterans.  He provided 
that the disorder could have an etiology of idiopathic 
pulmonary fibrosis, hypersensitivity pneumonia, 
pneumoconiosis, malignancy, acute infection, or granulomatous 
infection.  In an October 1993 lung evaluation, E.P.T., M.D., 
diagnosed the veteran with significant restrictive lung 
disease secondary to what is described as interstitial 
pneumonitis.  Dr. E.P.T. recommended a lung transplant.  In 
February 1995, the veteran underwent a bilateral lung 
transplant.  His current diagnosis is status-post bilateral 
lung transplant secondary to interstitial lung disease.

The veteran contends that his lung disorder, which resulted 
in a lung transplant, is related to exposure to Agent Orange 
(herbicides) during his active military service.  
Specifically, he believes that he was exposed to herbicides 
while he was stationed in the Republic of Vietnam.  According 
to his hearing testimony, the veteran participated in 
numerous reconnaissance missions while acting as a radio 
operator.  He states that he remembers the grass and trees 
looking and feeling different because of what he believes to 
be herbicide spraying.  The veteran asserts that his lung 
disorder came about due to drinking contaminated water, 
eating contaminated food, and breathing in the defoliant.

The veteran's service medical records (SMRs) are negative for 
any signs or symptoms of a lung disorder.  No lung problems 
were noted.  The veteran's examinations were normal except 
for an infection of malaria in August 1970.  The veteran's 
service personnel records indicate that the veteran served in 
Vietnam and that he received the Combat Action Ribbon.  His 
military specialty was radio operator.  Because the veteran 
served in the Republic of Vietnam during the requisite time 
period, and there being no affirmative evidence to the 
contrary, he is presumed to have been exposed to an herbicide 
agent during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Additionally, because receipt of the Combat Action Ribbon is 
indicative of participation in combat, the veteran's lay 
evidence of a lung "injury" in service is accepted as 
sufficient proof of incurrence.  His testimony is consistent 
with the circumstances, conditions, and hardships of such 
service even though there is no official record of such an 
injury in his SMRs.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The Board first considers whether the veteran's lung disorder 
can be presumed to have been incurred in service due to the 
exposure to herbicides.  Interstitial pneumonitis is not 
among the presumptive diseases enumerated in 38 C.F.R. 
§ 3.309(e).  In fact, no respiratory disorder other than 
certain respiratory cancers is listed as a presumptive 
disease.  The medical evidence does not show that the lung 
disorder of which the veteran suffered prior to the lung 
transplant was of a cancerous nature.  VA has determined that 
there is no positive association between herbicide exposure 
and the development of non-cancerous respiratory disorders.  
This means that the available studies analyzed by the 
National Academy of Sciences are mutually consistent in not 
showing a positive association between exposure to herbicides 
and the development of respiratory disorders.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 
68 Fed. Reg. 27,630 (May 20, 2003).  Thus, the veteran is not 
claiming entitlement for a disability that can be presumed to 
be service connected due to herbicide exposure.  
Consequently, service connection for a lung disorder must be 
denied on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board must also consider whether the veteran's lung 
disorder is related to the exposure to herbicides, or to the 
veteran's military service in general, as shown by the 
competent medical evidence.  See Brock, 10 Vet. App. at 160.  
Here, the Board finds that the medical record does not 
support a finding that the veteran's lung disorder is related 
to his active military service, including to the exposure to 
herbicides.  Several medical opinions are of record 
concerning a link between the lung disorder, which led to 
bilateral lung transplant, and the period of military 
service.  These opinions and the other medical evidence do 
not contain sufficient nexus evidence to warrant an allowance 
of service connection.

In November 2000, the veteran was afforded a VA examination.  
A diagnosis of bilateral lung transplant was provided.  After 
a detailed report of the veteran's history, the examiner gave 
the opinion that that there is no evidence in the medical 
record or in a physical examination to support that the 
veteran's interstitial pneumonitis and subsequent need for a 
lung transplant is tied to his years in military service.

The veteran then submitted a letter from his private 
physician, Dr. E.P.T., dating from October 2001.  In the 
letter, Dr. E.P.T. noted the veteran's exposure to herbicide 
agents during military service.  He stated that the cause of 
the veteran's interstitial lung disease could not be 
determined definitely.  However, Dr. E.P.T. opined that the 
possibility that the lung disorder was caused by a toxic 
exposure cannot and should not be discounted.  In his 
opinion, he felt that this possibility should be considered 
in determining the veteran's eligibility for benefits in the 
VA system.

Pursuant to the Board's March 2004 remand, and in 
consideration of Dr. E.P.T.'s letter, the veteran was 
provided another VA examination before a pulmonary specialist 
in September 2005.  After a review of the claims file and 
examination of the veteran, the examiner diagnosed the 
veteran as status-post lung transplant in 1995 for 
interstitial pulmonary fibrosis.  Regarding a nexus to 
service, the examiner stated that the veteran had severe 
interstitial pneumonitis from an uncertain etiology which 
rapidly progressed, requiring lung transplantation.  Even in 
2005, the examiner reported, there are interstitial lung 
diseases without clear etiology.  It was thought to be caused 
by some kind of inhalational exposure, but the details are 
still to be determined in future medical studies.  The 
examiner did agree that the possibility of the relation of 
toxic exposure to the development of the original lung 
disease could not be ruled out.  The examiner also noted that 
examination of the veteran's transplanted lungs do not aid in 
determining etiology because any previous lung disorder was 
removed along with the native lungs.

Given these medical opinions, the Board cannot conclude that 
the veteran's lung disorder, which resulted in a transplant, 
is related to his active military service, including presumed 
exposure to herbicides.  Although Dr. E.P.T. and the 
September 2005 VA examiner could not rule out toxic exposure 
(i.e., Agent Orange exposure) as a cause, they apparently 
could not, with any measure of certainty, rule it in either.  
The Board finds that service connection cannot be awarded 
based on such statements.  See, e.g., Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The November 2000 VA examiner found no 
evidence of a link in the available record between the 
veteran's lung disorder and his military service.  Therefore, 
these three medical opinions are not helpful to veteran's 
claim because they do not tend to establish that the 
veteran's lung disorder was in fact incurred coincident with 
his time in service or as a result of in-service toxic 
exposure.  See 38 C.F.R. § 3.303.  Merely indicating that a 
possible etiological basis cannot be ruled out does not tend 
to prove one way or the other that current disability or 
disease resulted from or had its onset during military 
service.  The November 2000 opinion apparently represents the 
best that can be said of the record, namely that it does not 
suggest that the veteran's lung disease and need for 
transplant is tied to his years in military service.

The Board has also considered the veteran's private treatment 
records that have been associated with the claims file.  This 
includes records from SSA that were obtained pursuant to the 
March 2004 remand.  The records, dating from February 1992, 
reveal detailed treatment reports, pulmonary function tests, 
and chest x-rays.  Regarding the origin of the veteran's lung 
disorder, the treatment records support the view that the 
cause of his lung disorder is unknown.  At no point during 
the veteran's treatment and subsequent transplant did a 
medical provider relate the veteran's lung disorder to his 
time in service.  Similar to the medical opinions discussed 
above, toxic exposure was just one possibility of the cause 
of the lung disorder.

Another aspect of the evidence that supports a denial of the 
service connection claim is the long interval between the 
veteran's separation from military service and his first 
respiratory complaints and subsequent treatment.  Over 20 
years passed by before symptoms were documented.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the veteran's written contentions 
and hearing testimony, as well as his wife's testimony, with 
regard to his claim of service connection.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
lung disorder is related to his time in service, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a lung disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a lung disorder is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


